Hardin, P. J. (concurring):
There is nothing in the case of Magee v. Magee (67 Barb. 490) which aids the contention of the appellant. In that case the agreement under consideration was executed after the parties had separated. It is stated in the opinion as. follows: “ They had actually separated and were living apart at the time such agreement was made. The agreement, was, therefore, valid.”
In Shelthar v. Gregory (2 Wend. 422) the agreement which was the subject of consideration was made with a trustee of the wife.
In Baker v. Barney (8 Johns. 73) the parties parted by consent. in December, 1808, and “ in the Spring of 1809 it was understood that the writings between the husband and wife were executed.”
Desbrough v. Desbrough (29 Hun, 593) was an action to procure a divorce from bed and board on the ground of abandonment and neglect to provide for the wife and, therefore, differs from the case in hand.
Clearly, the burden rested upon the defendant to establish that *616the instrument executed between him and his wife was not procured by fraud or undue influence. (Weller v. Weller, 44 Hun, 172, and cases theré cited.)
. I think the conclusion reached by the learned referee is supported by the facts found, by him. I, therefore, concur in the opinion of Ward, J., for affirmance of the judgment.
Judgment affirmed, with costs.